DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Grice (Reg. No. 74,107) on June 11, 2021.

The application has been amended as follows: 

1.	(Currently Amended) A method of operating a proxy call session control function (“P-CSCF”) to handle an emergency registration originating from a user equipment (“UE”) that is roaming and not attached to the P-CSCF, the method comprising:
receiving a session initiation protocol (“SIP”) REGISTER request from the UE, the REGISTER request relating to the emergency registration;
determining an internet protocol (“IP”) address of the UE from the SIP REGISTER request;
sending an identity query to a policy and charging rules function (“PCRF”) indicating the IP address of the UE and requesting other identifiers of the UE;
receiving one or more other identifiers of the UE from the PCRF, the one or more identifiers comprising at least one of an international mobile subscriber identity (“IMSI”) and a mobile subscriber integrated services digital network number (“MSISDN”);
obtaining a telephone (“TEL’) and/or SIP uniform resource identifier (“URI”) for the UE on the basis of at least one of the one or more other identifiers; and
responsive to receiving the SIP REGISTER request, sending a 200 OK response to the UE
wherein obtaining the TEL and/or SIP URI comprises:
	responsive to the MSISDN being the only identifier received:
		constructing the TEL URI from the MSISDN; or
	responsive to the MSISDN and the IMSI being the identifiers received:
extracting mobile network code (“MNC”) and mobile country code (“MCC”) codes from the IMSI; and 
constructing the SIP URI from the MSISDN and the MNC and MCC codes.

5-6. 	(Canceled)

7. 	(Currently Amended)  The method of Claim [[6]]1, wherein constructing the SIP URI from the MSISDN and the MNC and MCC codes comprises: 
converting the MSISDN to a global E.164 number; and 
constructing the SIP URI of the form: 
“[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org”. 
 
8. 	(Currently Amended)  The method of Claim [[6]]1, wherein constructing the SIP URI from the MSISDN and the MNC and MCC codes comprises: 
mapping the MNC and MCC to a domain name using a mapping table in the P-CSCF; 
converting the MSISDN to a global E.164 number; and 
constructing the SIP URI from the global E.164 number and the domain name. 
 
9.	(Currently Amended)  A non-transitory computer readable medium having instructions stored therein that are executable by processing circuitry of a proxy call session control function (“P-CSCF”) to cause the P-CSCF to perform operations comprising:
receiving a session initiation protocol (“SIP”) REGISTER request from the UE, the REGISTER request relating to the emergency registration;
determining an internet protocol (“IP”) address of the UE;

receiving one or more other identifiers of the UE from the PCRF, the one or more identifiers comprising at least one of an international mobile subscriber identity (“IMSI”) and a mobile subscriber integrated services digital network number (“MSISDN”);
obtaining a telephone (“TEL’) and/or SIP uniform resource identifier (“URI”) for the UE on the basis of at least one of the one or more other identifiers; and
responsive to receiving the SIP REGISTER request, sending a 200 OK response to the UE
wherein obtaining the TEL and/or SIP URI comprises:
	responsive to the MSISDN being the only identifier received:
		constructing the TEL URI from the MSISDN; or
	responsive to the MSISDN and the IMSI being the identifiers received:
extracting mobile network code (“MNC”) and mobile country code (“MCC”) codes from the IMSI; and 
constructing the SIP URI from the MSISDN and the MNC and MCC codes.

13-14. 	(Canceled)

15. 	(Currently Amended)  The non-transitory computer readable medium of Claim [[14]]9, wherein constructing the SIP URI from the MSISDN and the MNC and MCC codes comprises: 
converting the MSISDN to a global E.164 number; and 

“[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org”. 

16. 	(Currently Amended)  The non-transitory computer readable medium of Claim [[14]]9, wherein constructing the SIP URI from the MSISDN and the MNC and MCC codes comprises: 
mapping the MNC and MCC to a domain name using a mapping table in the P-CSCF; 
converting the MSISDN to a global E.164 number; and 
constructing the SIP URI from the global E.164 number and the domain name. 

17.	(Currently Amended)  A system for handling an emergency registration originating from a roaming user equipment (“UE”) that is not attached to a proxy call session control function (“P-CSCF”), the system comprising:
a non-transitory memory; and
	a processor configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising:
		receiving a session initiation protocol (“SIP”) REGISTER request from the UE, the REGISTER request relating to the emergency registration;
		determining an internet protocol (“IP”) address of the UE;
		sending an identity query to a policy and charging rules function (“PCRF”) indicating the IP address of the UE and requesting other identifiers of the UE;
	receiving one or more other identifiers of the UE from the PCRF, the one or more identifiers comprising at least one of an international mobile subscriber identity (“IMSI”) and a mobile subscriber integrated services digital network number (“MSISDN”);

	responsive to receiving the SIP REGISTER request, sending a 200 OK response to the UE
	wherein obtaining the TEL and/or SIP URI comprises:
		responsive to the MSISDN being the only identifier received:
			constructing the TEL URI from the MSISDN; or
		responsive to the MSISDN and the IMSI being the identifiers received:
extracting mobile network code (“MNC”) and mobile country code (“MCC”) codes from the IMSI; and 
constructing the SIP URI from the MSISDN and the MNC and MCC codes.

20. 	(Canceled)

21.	(New)  The method of Claim 1, further comprising receiving, from the PCRF, an indication that the UE is authenticated in a packet core.

22.	(New)  The non-transitory computer readable medium of Claim 9, further comprising receiving, from the PCRF, an indication that the UE is authenticated in a packet core.

23.	(New)  The system of Claim 17, wherein constructing the SIP URI from the MSISDN and the MNC and MCC codes comprises: 

constructing the SIP URI of the form: 
“[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org”. 
 
24. 	(New)  The system of Claim 17, wherein constructing the SIP URI from the MSISDN and the MNC and MCC codes comprises: 
mapping the MNC and MCC to a domain name using a mapping table in the P-CSCF; 
converting the MSISDN to a global E.164 number; and 
constructing the SIP URI from the global E.164 number and the domain name. 

25.	 (New)  The system of Claim 17, further comprising receiving, from the PCRF, an indication that the UE is authenticated in a packet core.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

EDGE discloses UE sending SIP REGISTER to P-CSCF that includes emergency services indication, emergency public user ID and UE IP address, where the P-CSCF sends 200 OK to the UE after E-CSCF has determined the public user TEL URI and SIP URI that are 

POIKSELKA discloses P-CSCF informing PCRF on emergency procedure to query for the user identity based on the IP address of the UE after receiving a SIP REGISTER from UE, and the PCRF provides the identity of the user correlated to the IP address to the P-CSCF. However, POIKSELKA does not explicitly disclose “sending an identity query to a policy and charging rules function (“PCRF”) indicating the IP address of the UE and requesting other identifiers of the UE; receiving one or more other identifiers of the UE from the PCRF, the one or more identifiers comprising at least one of an international mobile subscriber identity (“IMSI”) and a mobile subscriber integrated services digital network number (“MSISDN”); obtaining a telephone (“TEL’) and/or SIP uniform resource identifier (“URI”) for the UE on the basis of at least one of the one or more other identifiers” and “obtaining the TEL and/or SIP URI 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “receiving a session initiation protocol (“SIP”) REGISTER request from the UE, the REGISTER request relating to the emergency registration; determining an internet protocol (“IP”) address of the UE from the SIP REGISTER request; sending an identity query to a policy and charging rules function (“PCRF”) indicating the IP address of the UE and requesting other identifiers of the UE; receiving one or more other identifiers of the UE from the PCRF, the one or more identifiers comprising at least one of an international mobile subscriber identity (“IMSI”) and a mobile subscriber integrated services digital network number (“MSISDN”); obtaining a telephone (“TEL’) and/or SIP uniform resource identifier (“URI”) for the UE on the basis of at least one of the one or more other identifiers; and responsive to receiving the SIP REGISTER request, sending a 200 OK response to the UE including the TEL and/or SIP URI, wherein obtaining the TEL and/or SIP URI comprises: responsive to the MSISDN being the only identifier received: constructing the TEL URI from the MSISDN; or responsive to the MSISDN and the IMSI being the identifiers received: extracting mobile network code (“MNC”) and mobile country code (“MCC”) codes from the IMSI; and constructing the SIP URI from the MSISDN and the MNC and MCC codes” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 9, and 17.

Dependent claims 2 – 4, 7 – 8, 10 – 12, 15 – 16, 18 – 19, and 21 – 25 further limit the allowed independent claims 1, 9, and 17. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AGGARWAL et al – a priority level of the mobile subscriber is determined based on the mobility management message and access to voice resources in controlled based on the priority level, where the priority level includes one of an international mobile subscriber identity (IMSI), an international mobile equipment identity (IMEI), a mobile subscriber integrated services digital network number (MSISDN), a session initiation protocol (SIP) uniform resource indicator (URI), a mobile switching center (MSC) identifier, a calling party identifier (CgPN), and a called party identifier (CdPN)
LI et al – a first PCRF receiving a first request message transmitted by a first routing agent device, where the first request message carries an IP address of a user, inquiring a pre-stored corresponding relationship between the IP address of the user and an identity of a PCRF currently serving the user according to the IP address of the user, 
Krisztian KISS – a wireless device and a ProSe function of a cellular core network exchange SIP signaling messages to register and de-register the wireless device for cellular network assisted proximity services, where the SIP register request includes a SIP URI generated based on an international mobile subscriber identity (IMSI) of the UE device as a temporary public user identity, wherein a ProSe subscriber identifier is generated by the ProSe function for the UE device based on receiving the SIP register request from the UE device, wherein the SIP 200 OK response received from the ProSe function in response to the SIP register request includes the ProSe subscriber identifier for the UE device in a P-Associated -URI header field

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468